Citation Nr: 0502164	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which determined that no new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for headaches had been submitted.

In connection with this appeal, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C., on September 
11, 2003.

In March 2004, the Board found that new and material evidence 
had been submitted to reopen the claim for service connection 
for headaches and remanded the case.  The case has been 
returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Board remanded this case in 2004.  At the 
VA Examination in April 2004, the veteran reported that he 
was not working because he was receiving disability benefits 
from the Social Security Administration.  A report of contact 
dated in August 2004 shows the RO confirmed the veteran has 
been in receipt of Social Security benefits since 2001.

VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Since information developed since the last remand indicates 
the veteran is receiving Social Security benefits, the Board 
has no choice but to remand his claim once again to obtain 
these records.

Accordingly, the case is herby REMANDED back to the RO via 
the AMC in Washington D.C. for the following action.  

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.  Then, readjudicate this claim.  If it 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  This claim must be afforded 
expeditious treatment.  

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


